OPINION OF THE COURT
Per Curiam.
Final judgment entered July 18, 1988 reversed, with $30 costs, and the petition is dismissed.
*23Landlord failed to establish by prevailing evidence that the apartment premises was used or occupied for illegal purposes so as to warrant eviction of the section 8 tenant pursuant to RPAPL 711 (5). "The term 'use’ of premises for illegal purposes implies doing of something customarily or habitually upon the premises” (Lituchy v Lathers, 35 Misc 2d 556, 557). Moreover, so far as the record indicates, the tenant’s son (the party responsible for the claimed illegal activity) had vacated the apartment premises prior to the commencement of the proceeding.
■ Ostrau, P. J., Parness and Miller, JJ., concur.